Case 2:20-cv-00056-SPC Document4 Filed 02/26/20 Page 1 of 3 PagelD 39

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

IN RE: THE BAY CLUB OF NAPLES Il,
LLC

 

FRANK MEAK and THE ROCK
CUSTOM HOMES, INC.,

Appellants,
Vv. Case No.: 2:20-cv-56-FtM-38
_ THE BAY CLUB OF NAPLES II, LLC,

Appellee.
/

ORDER’

Before the Court is Appellee’s Notice of Related Matters and Motion to Transfer
Related Matters (Doc. 3) filed on February 18, 2020. This appeal is one of four related.
appeals now pending in this Court, all of which are appeals taken by the same three
appellants from the same Order entered in two related bankruptcies, which are all
assigned to the Undersigned. The Pending Related Cases are:

e Steven Louro v. The Bay Club of Naples, LLC, 2:20-cv-00076-SPC;

e Frank Meak and The Rock Custom Homes, Inc. v. The Bay Club of Naples,
LLC, 2:20-cv-00090-SPC;

e Steven Louro v. The Bay Club of Naples I, LLC, 2:20-cv-00091-SPC

(collectively, “Pending Related Cases’).

 

1 Disclaimer. Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nordoes it have any agreements with them. The Court is also notresponsible for a hyperiink’s

availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00056-SPC Document 4 Filed 02/26/20 Page 2 of 3 PagelD 40

This case and the Pending Related Cases are appeals by the same three
appellants from the same order by the same judge dismissing two involuntary bankruptcy
petitions filed by the same three creditors against two affiliated parties. The two orders
appealed in this case and the Pending Related Cases are substantively identical and
were entered after one hearing conducted jointly in both cases based on the same
evidence presented to the Court in both bankruptcy cases. Therefore, the parties request
that the Pending Related Cases be consolidated with this case under Local Rule 1.04(c)
for the sake of convenience and judicial economy.

Since this Motion is unopposed and the actions share a common nucleus of fact,
the Court finds good cause to consolidate the four appeals. See Hendrix v. Raybestos-
Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985) (noting district courts enjoy broad
discretion in whether to consolidate actions).

Accordingly, it is now

ORDERED:

(1)  Appellee’s Notice of Related Matters and Motion to Transfer Related
Matters (Doc. 3) is GRANTED.

(2) The Clerk of Court is directed to CONSOLIDATE this case with the
undersigned’s Pending Related Cases for all future proceedings; those cases are:

e Steven Louro v. The Bay Club of Naples, LLC, 2:20-cv-00076-SPC;

e Frank Meak and The Rock Custom Homes, Inc. v. The Bay Club of Naples,
LLC, 2:20-cv-00090-SPC; and

e Steven Louro v. The Bay Club of Naples II, LLC, 2:20-cv-00091-SPC.

(3) The Clerk is DIRECTED to:

a. docket this Order in all three Pending Related Cases; and
Case 2:20-cv-00056-SPC Document 4 Filed 02/26/20 Page 3 of 3 PagelD 41

b. transfer all pending motions, docket entries, and deadlines in the three
Pending Related Cases to this case.

c. close the Pending Related Cases

(4) Because this case will serve as the lead case, the parties in this case and the
Pending Related Cases are DIRECTED to make all future filings under this

case number.

DONE and ORDERED in Fort Myers, Florida this 26th day of February 2020.

, LhirPolatratta,

UNITED STATES DISTRICT JUDGE

Copies: All Parties of Record
